 TARACORP INDUSTRIESTaracorp Industries, A Division of Taracorp, Inc.and Fred Elmore. Case 14-CA-13551July 31, 1981DECISION AND ORDEROn November 28, 1980, Administrative LawJudge Thomas A. Ricci issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, I andconclusions2of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein. 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Taracorp Industries, A Division of Taracorp, Inc.,Granite City, Illinois, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Insert the following at the end of paragraph2(b):"(See, generally, Isis Plumbing & Heating Co.,138 NLRB 716 (1962).)"2. Insert the following as paragraph 2(c) and re-letter the following paragraphs accordingly:Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant e idence con-vinces us that the resolutions are incorrect. Standard Dr) Wall ProducIs.Inc.., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.2 For the reasons stated in his dissent in Kraft Fods, Inc.. 251 NLRB598 (1980), Member Jenkins joins his colleagues in granting a full make-whole remedy.I The Administrative Law Judge found that Respondent, prior to dis-charging employee Elmore, conducted an unlawful investigatory inter-view. Thereafter, he consistently denominated the interview as "investi-gatory" except in one part of the Decision. In the first Conclusion ofLaw the Administrative Law Judge inadvertently refers to a "disciplin-ary" interview. We hereby correct this inadvertent error and insert "in-vestigatory" in place of "disciplinary."In addition, the Administrative Law Judge inadvertently failed to in-clude in his recommended Order the citation of case authority for therationale on interest payments and the Board's customary records-preser-vation language. We shall modify the recommended Order accordingly.Finally, we find it unnecessary to rely on certain findings by the Ad-ministrative Law Judge as support for his ultimate conclusion that Re-spondent violated Sec. 8(a)Xl) of the Act by denying employee Elmore aunion representative at an investigatory interview. We do not rely on theAdministrative Law Judge's finding that Respondent developed a "nev"theory at the hearing to explain its actions. Nor do we draw an) adverseinference from Respondent's failure to call Manager Harper as a witnessat the hearing. Moreover. we do not adopt his reference to possible "bar-gaining" during the interview. since no such issue was presented here257 NLRB No. 49"(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."DECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administrative Law Judge: A hear-ing in this proceeding was held on July 16 and Septem-ber 22, 1980, at St. Louis, Missouri, on complaint of theGeneral Counsel against Taracorp Industries, A Divisionof Taracorp, Inc., herein called the Respondent or theCompany. The complaint issued on May 7, 1980, basedupon a charge filed on March 3, 1980, by Fred Elmore,an individual, herein called the Charging Party. Theissue presented is whether the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging the Charg-ing Party. Briefs were filed by the General Counsel andthe Respondent.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTThe Respondent, a State of Missouri corporation, isengaged in the manufacture, sale, and distribution of fab-ricated lead products and related products; one of itsplants is located in Granite City, Illinois, the only one in-volved in this proceeding. During the calendar yearending December 31, 1979, a representative period, theRespondent, in the course of its business at this location,sold products valued in excess of $50,000 which wereshipped from said plant directly to out-of-state locations.I find that the Respondent is engaged in commercewithin the meaning of the Act.II. THE lABOR ORGANIZATION INVOLVEDI find that Local 6496, United Steelworkers of Amer-ica, AFL-CIO, herein called the Union, is a labor orga-nization within the meaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESFred Elmore. who filed the charge in this case,worked as a feeder for the Respondent from November1978 to September 1979. His job was to place used bat-teries, hich arrived in large quantities, on an upwardmoving belt which took them into the next operationalpart of the plant. Occasionally, the belt would becomejammed, and stop. It was then the duty of the feeders-there were more than one on every shift-to get the beltmoving, and one of the ways to do this was to pull onthe belt so it would get going again. If their effortsfailed, someone would be called from the maintenancedepartment and that person then took over and did463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhatever was necessary to start the belt operating prop-erly.Early in the morning of September 12, 1979, whenElmore was on duty, the belt stopped. Gregg Vaughn,the department supervisor, tried to get it going again; an-other feeder, Mark Donithan, helped Vaughn pull on thebelt, but without results. At this point Vaughn called toElmore, who was just standing by and watching, andtold him to help pull on the belt. Elmore refused-plainand simple. About 30 minutes later, perhaps 8 o'clock, oncomplaint of Vaughn, Charles Harper, the manager, inhis office fired Elmore.The complaint lists a number of unfair labor practicessaid to have been committed by the Respondent, all aspart and parcel of this single incident. When Elmore dis-obeyed Vaughn's order to work, the supervisor told himhe was then and there suspended and that he shouldpresent himself in the manager's office at 8 o'clock.When Elmore appeared there, the first thing he said wasthat he wanted George Siler, president of the union localand also an employee, to be present. Harper refused hisrequest. At one point the complaint very precisely al-leges that the reason why the Respondent discharged theman was because he asked to have his union agent in at-tendance at the investigatory interview. And in support,the General Counsel relies upon N.L.R.B. v. J. Weingar-ten, Inc., 420 U.S. 251 (1975).The complaint also alleges that the reason why theCompany discharged this man was "in order to discour-age employees from engaging in ...union and/or con-certed protected activities...." These words state nomore than a conclusion of law, indeed in the very wordsof the statute. Somewhat belatedly, the General Counsel,in her post-hearing brief, for the first time sets out whatbelonged in the complaint; i.e., the alleged conductwhich, it is argued, constituted the illegal acts committedby the Respondent-and it is a double-barreled assertion.The first is that the Company discharged Elmore be-cause he sought to enforce the terms and conditions ofthe collective-bargaining agreement then in effect. Forthis allegation the General Counsel relies upon InterboroContractors, Inc., 157 NLRB 1295 (1966), and H. C.Smith Construction Co., 174 NLRB 1173 (1969). Thesecond allegation now is that Elmore was discharged forhaving raised an issue of safety-like the employee whoseeks to go to OSHA, or some other governmental, reg-ulatory agency having to do with his employment. Nowthe governing precedent is quoted as Alleluia CushionCo., Inc., 221 NLRB 999 (1975), and its progeny.In such circumstances, I think it best to consider theevidence, decide what the facts of record are, and applycurrent applicable law.What Happened When the Belt Got Stuck?There is a conflict in testimony between Vaughn andElmore as to what was said between them at that criticalmoment. According to Vaughn, when he asked Elmoreto help pull on the belt, the employee answered "it's notmy job." When he ordered the man to pull a secondtime, again he got no more than the same words: "It'snot my job." With this, as Vaughn continued to testify,he told the man he was suspended and should report inthe manager's office. Vaughn said Elmore never oncespoke of safety during the incident.As Elmore recalled it, when Vaughn "yelled for me tocome down and pull on the belt," he (Elmore) "told himI couldn't pull on the belt, that it was unsafe and that itwasn't my job. They should get maintenance over to fixit." When Vaughn repeated "Get down there and helppull on the belt," Elmore again said, "I can't. It'sunsafe." With this, still according to the employee,Vaughn "came up to me" and three times accused himof "refusing to work," and each time he responded thathe was "not refusing." Finally, with the supervisor insist-ing that he was refusing, Elmore said: "Take it which-ever way you want to but I am not refusing." It was atthis point that Vaughn told him he was suspended and tobe in Harper's office at 8 o'clock.On this precise issue of what was said at that time offriction, I credit Vaughn against Elmore. In the heat ofthe moment, with Vaughn tensed at being unable to pullthe belt with only one helper and yelling for assistance, Idoubt Elmore even had the time to articulate four rea-sons for flouting his supervisor's authority-that hecould not do it, that it was not safe, that it was not hisjob, and that maintenance should be called. As a witnessspeaking 10 months after the events, and after extendedopportunity to reflect upon his conduct, he was spellingout virtually the totality of the legal arguments now saidto support his complaint. There are other reasons for thiscredibility resolution.It is plainly not true that pulling the belt was not "hisjob." As he himself conceded, Elmore had always pulledthe runner throughtout his employment. How can onecredit a plain lie? And certainly "he could do it," be-cause he always had done it. Moreover, it does notappear he had any reasonable basis for saying it was not"safe." No one had ever been hurt on that moving beltas long as he worked there. Someone had once hurt hishand on another belt, but I do not know for a fact thatall the belts in the department are alike. The union con-tract that covered his employment recognized the factthere might sometimes be an element of risk in the job hewas paid to do and, when necessary, maintenance wascalled and did fix the belt. But there is no evidence inthe least indicating any particular danger in this situationat that particular moment.'But what in my considered judgment serves more thananything else to deprive Elmore of all credibility on thisone precise question is his repeated statement that he didnot "refuse" to do the work he was ordered to do. It isone thing to discourse obliquely, evasively, about reasonsfor doing or not doing something; it is something elseagain to call black white, to distort the meaning of plainwords to the point of incoherence. It was not possibleeven at the hearing to get the witness to admit he did infact refuse to do what Vaughn ordered him to do. TheA generally applicable phrase in the Steelvorkers contract in effectat the time recognizes that there may be a "normal hazard inherent" insome of the jobs cosered. The fact that the contract also says no man isrequired to swork under "unsafe" conditions hardly serves to prose, asthe prosecution side seems to contend, that there in fact existed such anunsafe condition that particular mornling464 TARACORP INDUSTRIESonly rational explanation for such blatantly artificial testi-mony is that, conscious of the impact which his straightrefusal to perform an allotted task must of necessity haveupon the decision in this case, the witness was seeking away out, however hollow his words sounded.Donithan, the other employee, who was pulling thebelt with the supervisor, testified he heard Elmore say"it wasn't safe or similar words." Again, from this man'stestimony about when Vaughn asked was Elmore willingto work: ". ..I am not refusing to do work but it's notsafe, something like that." This "something like that"kind of testimony will not do. I still credit Vaughn, in-stead, and find that Elmore did not speak of safety then.There is something else in Donithan's testimonystrongly indicating that all that happened was an out-right refusal by Elmore to obey a plain work order. "Iremember Gregg saying, 'You are terminated,' and thatscared me right there because I knew what that meantbecause I was pulling on the belt too." This was the wit-ness saying he very well appreciated his fellow employeehad done nothing more than flout a proper order andcould expect nothing short of dismissal.2The basic question in this case is: Why was Elmorefired? When he and Vaughn appeared in the manager'soffice, Harper asked them what had happened, and eachof them, as they testified, gave the same version of theincident that they related at this hearing--Vaughn sayingthe man had simply refused a work order and Elmoresaying that he had not refused to do what he was told.Harper believed Vaughn. Now, while it is true, as willappear below, that Elmore asked to have the union presi-dent present and that Harper denied his request, there isno evidence in the least indicating that the manager'sreason for discharging him was his reference to theunion agent. It is purely a conclusionary statement ap-pearing in the complaint and nothing more. Indeed, theaffirmative proof of the employe's outright insubordina-tion is so clear that there can be no finding other thanthat Elmore was discharged for perfectly lawful, justcause. This is not a case calling for lengthy analysis ofpretext, dual motives, mixed causes, or other such analyt-ical introspection. Compare Wright Line, a Division ofWright Line Inc,, 251 NLRB 1083 (1980). "Union" activi-ty, "concerted" activity, or "protected" activity-how-ever multiple the complaint allegations may be-hadnothing to do with the Respondent's reaction to thisman's outright improper insubordination. 32 On this reality that Elmore refused to do what he was told to do. thetestimony of the Charging Party was not enhanced by the General Coun-sel's evasive tactics on the rcord Immediately following Donithan's tes-timony set out above, came the followingJUDXE RC: Is it your position. Ms. General Counsel, that meantthat he refused to do what he was told to do that daysMs. THURROrt: It is our position that Mr. Donithan overheardthe conversation.JULrxiE RccI: It will be better if you answer m question Is ityour contention that Elmore that day did not refuse an order of hissupervisor to do what he was told to do?Ms. THURROI-I: we are saying he kept saying that he wasn't re-fusing but he wouldn't do the job because it was unsafe.a A reasonable argument could be made that in one ay or anotherElmore did mention the word "safet," at some point in his running dia-logue with the supervisor for the record other. ise shows no reason whNhe disobeyed the way he did. But eern rwere I to assume he did passinglyAs to the further allegation-first appearing in theGeneral Counsel's brief-that Elmore was fired becauseof his "assertion of a contract right," the brief concedesthe man's "not articulating chapter and verse" re thecontract. A more correct statement as to that is that theentire record contains not a scintilla of proof.I find it a fact Elmore was discharged for refusing toperform a duty falling squarely within his employment,and I shall therefore recommend dismissal of the com-plaint allegation of a violation of Section 8(a)(3) of theAct.What Happened in the Manager's Office?The only other substantive allegation of wrongdoingthat I see in this complaint is that Harper's refusal topermit Local President Siler to be present at the 8o'clock interview was a violation of Section 8(a)(l).There is a very significant connection between the twoquestions-why the discharge and did Harper in factrefuse a request? When Vaughn, offended by Elmore'smisbehavior, reacted by ordering him to the office, hisfirst outburst was that Elmore was "terminated." AsElmore recalled it, the supervisor said: "You are termi-nated. No, hold it, I take it back. You are suspended ter-mination [sic]." If there is one thing Elmore knew at thatmoment, it is that his job was hanging by a thread. Thisis the same impression Donithan, the other belt feeder,formed in his mind. It was to be expected, therefore, thatElmore would seek help from somebody to try to savehimself. In fact, in a matter of minutes he was lookingfor union assistance of one kind or another. Vaughn sawhim talking to Ricky Epperson, a union committeeman,and told him not to disturb others at work and to get outof the work area as he had been ordered.4Vaughn sawhim again in the yard a few minutes later, and askedwhat was he doing there. Elmore said he was "lookingfor George Siler." This is from Vaughn's testimony.Elmore put it more explicitly, and there is no reason fornot believing his version, "I told him I was going to getGeorge Siler because I wanted George Siler to go withme to Charlie Harper's office."We come to the disagreement between Vaughn andElmore as to what was said later in the manager's office.Harper himself did not testify. Elmore said he enteredthe office first and was immediately followed byVaughn. His testimony is that the first thing he said was"I want George Siler up here," and that Harper an-swered, "You don't need George Siler up here. This isjust to determine whether you are fired or not." In con-trast, Vaughn testified it was not until after Harper hadrefer to safety, I would nevertheless find he was not fired for suchreason. The test always is "causal relationship." and there is absolutel nobasis for connecting that idea with the discharge in this case4 This passing remark by Vaughn-that Elmore should stay out of thework area as a suspended employee and not interfere with the duties ofothers who were on the clock-is listed as a separate unfair labor prac-tice chargeable to the Respondent. Elmore had accoted Epperoll to askthat he help find the union president. I make no finding of misconduct hbanyone in that little byplay. for I am at a loss to nderstand how El-more's ery passing talk with his fellows emploee hbeclllc, "meeting"of employee and "union representative." illegally "illerrlpTid h naiin-agement, to quote the words of the complaint.465 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked each of them what had happened, and even said,"You are terminated," that Elmore "asked if GeorgeSier had been notified." It ended, as Vaughn wouldhave it, with the manager saying, "You don't needGeorge Siler. You have already been terminated. It's toolate for George Siler."Despite my finding that Elmore told a made-up storyabout his quarrel with the supervisor at the belt machinea half hour earlier, I must believe he asked for, and wasdenied, the presence of his union agent at the start of theinvestigatory interview. He had reason to be, and in factwas scared for his job. He had gone looking for theunion agents, both Epperson and Siler, in the interval be-tween refusal to work and confrontation with the bigboss. The logical thing for him to do, in the circum-stances, was to try to get help from his union before hewas fired, not after. After the final decision adverse tohim was made, what good would it have done himwhether Siler knew, or did not know, what happened?Credibility resolutions following conflicting stories toldby human beings rest essentially on what appears as themore likely, rational behavior of the disputing witnessesbased on general experience.Vaughn said Elmore was sitting outside Harper'soffice when he arrived, but that he left him out there andwent in to talk to the manager alone. Why should he dothat, if the very purpose of sending the employee therewas for Harper to learn both stories? The tidbit fitted theRespondent's new theory of defense perfectly. Vaughntried to add that after he told Harper what had hap-pened, Harper articulated his decision to fire the man.With this, it is now argued that this was not an investiga-tory or a disciplinary interview at all, but just an occa-sion to inform the employee of a final discharge decisionalready made. Why was Harper not called as a witness?Like Elmore, the Respondent's witness also had had 10months between the events and the hearing to ponderupon what his testimony would be. I find that the em-ployee did ask, at the start of the interview, to have Silerpresent and that Harper refused his request.Vaughn had no power to discharge anybody. In fact,that is why he was careful to tell Elmore, when the re-fusal to work took place, he was not fired. This means,of course, Harper had to make the decision. Vaughn tes-tified that he spoke to Harper on the phone before goingto the office to tell him "what had happened." AllHarper said then, if in fact Vaughn did call him, was". .if Fred Elmore refuses to do the job, that's termi-nation." This is the beginning evidence that Harper didnot decide what to do before the interview with the em-ployee. For him to say "if," means he intended first tofind out "what had happened."Again, still from Vaughn's testimony, after enteringthe office he "repeated to Charlie Harper what hadtaken place earlier," and again the manager's stated re-sponse was: "If he refuses to do the job, that's termina-tion." (Emphasis supplied.) When, after Elmore was letinto the office, Vaughn again told Harper "what hadtaken place," the manager asked Elmore "i]f this wastrue." If this was not the deciding authority inquiring ofthe two contestants just what their conflicting storiesmight be, I do not know what phrase "investigatory in-terview" means.All this is consistent with Elmore's testimony. He saidthat upon entering the office, just before Vaughn camein, Harper asked him "[w]hy I was there .... I told himGreg Vaughn had put me on suspended termination."And when Vaughn came in Harper asked the same ques-tion of him. "I waited until he got done with his storyand then Charlie Harper asked me mine. I told CharlieHarper exactly what had happened." At this juncture,there is no point in repeating what Vaughn and Elmoretold the boss; each gave the same version related at thehearing later. Without further ado, Harper told Elmorehe was discharged.I find that by the manager's rejection of Elmore's re-quest to have his union agent present at the start of thisinterview, the Respondent violated Section 8(a)(1) of theAct.As to the separate allegation that the reason why theCompany decided to discharge Elmore was the fact heasked for the union agent, or, however phrased, soughtto engage in union activity, I find there is no supportingproof at all. Motivation means a state of mind. The onesubject Harper for sure did not care about at all at thatmoment was the fact Elmore was thinking union. He wassimply indifferent to that subject then.What Happens Now?The Respondent must be ordered not only to stopcommitting the kind of unfair labor practice herefound,-i.e., refusing an employee's request for unionrepresentation at the start of an investigatory interview-but it must also be ordered to reinstate Elmore to his oldjob and make him whole for lost earnings. This is cur-rent Board law. Southwestern Bell Telephone Company,251 NLRB 612 (1980).I can understand counsel for the Respondent saying, inhis brief, that the Board's policy of ordering reinstate-ment in cases of this kind "is wrong." He knows this em-ployee was discharged for misbehavior and deserved tobe dismissed. But what he conveniently overlooks is thepurpose of union representation, which goes to the heartof the Act. Had Siler been present at the investigation in-terview, he would have made some attempt to soften theblow, to persuade Harper, if not to complete forgiveness,at least to a lesser form of discipline. He never had thechance. It would be pointless for me to speculate whatthe result of bargaining-to use a phrase from the stat-ute-might have had. I do not know; I cannot know.Neither can anyone else.And this is precisely what the Supreme Court said inWeingarten in sustaining the Board's policy which theRespondent now seeks to avoid. "A knowledgeableunion representative could assist the employer by elicit-ing favorable facts .... After the employee has beendischarged or otherwise disciplined .... It becomes in-creasingly difficult for the employee to vindicate himself,and the value of representation is correspondingly dimin-ished." And the Board's recent decision in Coyne Cylin-der Company, 251 NLRB 1503 (1980), does not help theRespondent here. In that case, during the Weingarten in-466 TARACORP INDUSTRIESterview, the employer learned nothing it did not knowbefore. In the case at bar, the manager, who alone hadauthority to discharge, knew nothing of what had hap-pened and only learned of what then in his judgmentbecame grounds for discharge after the start of the inter-view.IV. THE EFFECT OF THE UNFAIR LABOR PRACIICEUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAWI. By requiring an employee to participate in a disci-plinary interview without union representation, wheresuch union representation was requested by the employ-ee, and where the employee has reasonable grounds tobelieve that the matters to be discussed may result in hisbeing the subject of disciplinary action, the Respondenthas violated Section 8(a)(1) of the Act.2. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER5The Respondent, Taracorp Industries, A Division ofTaracorp, Inc., Granite City, Illinois, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Depriving any employee of his right to union rep-resentation at an investigatory interview which the em-ployee reasonably believes might result in disciplinaryaction.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Fred Elmore immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tosIn the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions. and recommended Order herein shall, as provided illSec. 102.48 of the Rules and Regulations. be adopted h the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes.his seniority or any other rights or privileges previouslyenjoyed.(b) Make whole Fred Elmore for any loss of earningshe may have suffered by reason of the Respondent's dis-crimination against him. The amount of backpay dueshall be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestas prescribed in Florida Steel Corporation, 231 NLRB 651(1977)(c) Post at its place of business in Granite City, Illi-nois, copies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by the RegionalDirector for Region 14, after being duly signed by theRespondent's authorized representative, shall be postedby the Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTH ER RECOMMENDED that in all other re-spects the complaint be, and it hereby is, dismissed.h In the event that this Order is enforced b a Judgment of a UnitedStates Court of Appeals, the Words in the notice reading "Posted byOrder of the National Labr Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the Natioinal Labor Relations BoardAPPENDIXNoiICE To EMPOYEESPOSI I BY ORDI)R OF: THENArTIONAl. LABOR REI.A IIONS BOARDAn Agency of the United States GovernmentWE Wil 1. NOTi deprive any employee of his rightto union representation at an investigatory interviewwhich the employee reasonably believes may resultin disciplinary action.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer Fred Elmore immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed; and WE:Wt.I. make him whole for any loss of earnings hemay have suffered by reason of the discriminationagainst him, plus interest.TAR\CORIP INI)USI RIS, A DIVISION OFTARACORP, INC.467